IIagans, J.
Motion to strike from the files the deposition of Charles L. Johnson, on the ground that the same was taken without notice.
It appears that a copy of notice was merely left at the law office of one of defendant’s attorneys. A statement to this effect appears on the back of the notice attached to the deposition, verified by an affidavit. An examination of the deposition shows that neither the defendants, nor either of their counsel, was present at the time. The deposition was taken and filed on the 23d of September, 1868, and the motion is not made till the 11th of January, 1871.
The service of notice is insufficient (Walker v. Devlins, 2 Ohio St. 593), though the delay to make this motion is not accounted for. But this does not appear to affect the case.
Motion granted.